Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16, 18-21, 31-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 31, 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14 cites “receiving a beam-specific backoff indicator for the one of the one or more beam indices in random access response; and 
when configured by the communication network, bypassing the beam-specific backoff indicator by re-initiating random access utilizing a second beam-specific random access channel preamble for another one of the one or more beam indices” is not described in the specification given the examiner interpretation of the bypassing the beam-specific backoff indicator by re-initiating random access that the re-initiating random access does not take in the consideration of the beam-specific backoff indicator, i.e. does not wait or perform for the backoff of the specific beam. 
As indicated by par. 69 and 70 of the specification:
[0069] In certain embodiments, a NW may signal a beam-specific back-off indicator (BBI) in an RAR. The beam specific back-off indicator can indicate that the UE(s) receiving the back-off indicator, and optionally a value, is prohibited from sending a RACH preamble mapping to the beam for rand_uniform(0,N milliseconds), where N can be a predetermined value or the signaled value.

[0070] When signaled by the network, the UE can be allowed to re-initiate a RACH procedure by utilizing a preamble mapping to another beam(s) where, in one example, the beam received power level is at least higher than RACH re-initiate threshold level = BeamRxLevelReference + BeamRxLevelOffset*re-initiate factor.

[0071] By signaling the re-initiate factor parameter, the NW may further ensure that the UE initiates the RACH procedure only to beams with quality. Such parameter may also be preconfigured.

[0072] Alternatively, such a threshold level may also obligate the UE to select the next RACH preamble from a set fulfilling the criteria, for example excluding the beam that received the back-off indicator. In one example, when the UE has re-initiated a RACH procedure to an another beam, the UE may be allowed to ramp-up the preamble transmission power to compensate the RXlevel difference, or compensate it with specific scaling factor, so that the difference is only partially compensated.

Given the disclosure of the par. 69, 70, 71, 72 of the specification, in receiving the beam-specific backoff indicator for the specific beam, the UE is prohibit from sending the RACH preamble mapping to the specific beam and the UE is allowed to re-initiate the RACH procedure that excluding the specific beam that received the beam-specific backoff indicator. The specification does not indicate re-initiating random access does not take in the consideration or bypassing of the beam-specific backoff indicator but prohibit the UE from sending the RACH preamble mapping to the specific beam and excluding the specific beam that received the beam-specific backoff indicator in the re-initiate the RACH procedure. 
Given the disclosure of the specification, LIU et al. (US 20170026962) in par. 48, “…the UE 101 may randomly select one time offset to send the preamble sequence. The base station 102 may also instruct the UE 101 to back off for a period of time before retrying the random access attempt…” and in par. 51, “…In another embodiment where the random access procedure fails and the UE 101 detects a different downlink beam, the UE 101 may still use the initial power setting, as indicated previously, and attempt to send the random access preamble sequence again…” would also show that in receiving the beam-specific backoff indicator for the specific beam, the UE is prohibit from sending the RACH preamble mapping to the specific beam and the UE is allowed to re-initiate the RACH procedure that excluding the specific beam that received the beam-specific backoff indicator since the UE in LIU receives the back off indicator for testing one of the beam to send the preamble sequence and the random access procedure fails for the beam with the back off indicator, the UE using a different beam for performing random access preamble or re-initiate the RACH procedure would indicating prohibit from sending the RACH preamble mapping to the previous beam and excluding the previous beam with the beam-specific backoff indicator.
Therefore, the specification does not provide support for “when configured by the communication network, bypassing the beam-specific backoff indicator by re-initiating random access utilizing a second beam-specific random access channel preamble for another one of the one or more beam indices” as in the claim. Similar problem with claims 31 and 38. 
Therefore, claims 14, 31, 38 and the depending claims are not supported by the specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/03/2022